DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 11/16/2020 has been entered.
Disposition of claims: 
Claims 22 and 27 have been cancelled.
Claims 19, 23, 24, and 29 have been amended.
Claims 37-41 have been added.
Claims 19-21, 23-26, and 28-41 are pending.
The amendments to claims 19, 23, 24, and 29 have overcome the rejections of claims 19-21, 23, 27-28, and 30-33 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) set forth in the last Office Action. The rejection has been withdrawn.
The amendments to claims 19, 23, 24, and 29 have overcome the rejections of claims 33-36 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1) set forth in the last Office Action. The rejection has been withdrawn. However, as outlined below new grounds of rejection have been made.
The amendments to claims 19, 23, 24, and 29 have overcome the rejections of claims 19-36 under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1) in view of Mun et al. (US 2014/0027747 A1, hereafter Mun) set forth in the last Office Action. The 
The amendments to claims 19, 23, 24, and 29 have overcome the rejections of claims 19-36 under 35 U.S.C. 103 as being unpatentable over Pflumm et al. (US 2013/0207046 A1, hereafter Pflumm) in view of Montenegro et al. (WO 2013/120577 A1) set forth in the last Office Action. The rejection has been withdrawn. However, as outlined below new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments see the third paragraph from the bottom of page 16 through the last paragraph of page 16 of the reply filed 11/16/2020 regarding the rejections of claims 19-36 rejected under 35 U.S.C. 103 set forth in the Office Action of 8/18/2020 have been considered. 
Applicant argues that neither Montenegro nor Mun disclose any groups conforming to the formula (Ar2-6). The rejections have been withdrawn. The arguments are moot.
Applicant’s arguments see the first paragraph of page 17 of the reply filed 11/16/2020 regarding the rejections of claims 19-36 rejected under 35 U.S.C. 103 set forth in the Office Action of 8/18/2020 have been considered. 
Applicant argues that the disclosure of Pflumm and by combining it with the disclosure of Montenegro does not arrive at the invention as claimed by amended claim 19. The rejections have been withdrawn. The arguments are moot.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21, 23-25, 28-31, 34-36, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 2015/0102734, machine translated English document is referred to in this Office Action, hereafter Lee) as evidenced by Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached).
Regarding claim 19, Lee discloses a compound (Compound 107 of page 22) used as a hole transport material of an organic electroluminescent device (first paragraph of page 25) and having the following structure.

    PNG
    media_image1.png
    234
    459
    media_image1.png
    Greyscale

Lee further discloses an organic electroluminescent device (“Example 23” on page 38 and Table 1) comprising an anode (ITO), a hole transport layer (Compound 107), a light emitting layer (ADN and t-Bu-Perylene), and a cathode (Ag).
The compound of Lee (Compound 107) has identical structure as Applicant’s formula (1) of claim 19, wherein Ar1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent Q, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R, R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Regarding claim 20, the compound of Lee, wherein m + n = 0.
Regarding claim 21, the compound of Lee, wherein the index i is 0.
Regarding claim 23, the compound of Lee, wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, the compound of Lee, wherein Ar2 is Ar2-10, where R1 is H; d is 1; a, b, c, e, f, g are each 0; E1 is C(R0)2; and R0 is a straight-chain alkyl having 1 to 40 carbon atoms (methyl).
Regarding claim 25, the compound of Lee, wherein a+ b <=1 and c + d <= 1.
Regarding claim 28, the compound of Lee, wherein R0 is a straight-chain alkyl having 1 to 10 carbon atoms (methyl).
Regarding claim 29, the compound of Lee, wherein Ar2 is Ar2-10-1, wherein R1 is a straight-chain alkyl having 1 to 40 carbon atoms, where two adjacent substituents R1 form a mono- or polycyclic, aliphatic ring system (dimethylfluorene); f, g are each 1; and e is 0.
It is noted that the claim limitation of “adjacent” in claim 1 is interpreted by “not distant or nearby” as evidenced by the Merriam-Webster dictionary. Therefore, the two alkyl substituents are considered to be located adjacent to each other, even if they are substituted to different rings.
Regarding claim 30, the compound of Lee, wherein ArL is absent or not selected, because i is 0. The limitation of claim 30 is met because neither claim 19 nor claim 30 requires that i to be non-zero. 
Regarding claim 31, the compound of Lee, wherein R, R1 on each occurrence are each H or straight-chain alkyl having 1 to 10 carbon atoms.
Regarding claims 34-36, the compound of Lee reads on all the features in claim 19 as outlined above.
Lee discloses an organic electroluminescent device (“Example 23” on page 38 and Table 1) comprising an anode (ITO), a hole transport layer (Compound 107), a light emitting layer (ADN and t-Bu-Perylene), and a cathode (Ag), meeting all the limitations of claim 36.
The organic electroluminescent device of Lee is equated with an electronic device, meeting all the limitations of claim 34-35.
Regarding claims 40-41, the compound of Lee, wherein formula (Ar2-6) is represented by Ar2-100.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23-26, and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro et al. (WO 2013/120577 A1, hereafter Montenegro), as evidenced by  Pflumm et al. (US 2013/0207046 A1, hereafter Pflumm) and Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached).
Regarding claim 19, Montenegro discloses a compound (formula (1) on page 2) having the following structure.

    PNG
    media_image2.png
    299
    683
    media_image2.png
    Greyscale
,
S can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms; Ar1 can be aromatic ring system having 6 to 60 C atoms, selected from the group consisting of biphenyl and terphenyl, each of which can be substituted by R5; Ar2 can be an aromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H; R5 can be H or D; i, m, n, p, q, r, s can be 0.
Montenegro further discloses a C-N coupling reaction (“Example 3a” on page 93; “Example 3i” in the bottom row of page 95) between 1-halogenated spirobifluorene (1-bromo spirobifluorene) and a diarylamine (the reactant of “955959-89-4”).
Montenegro further discloses a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4).
Montenegro further discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
Montenegro further discloses compounds of invention including Montenegro’s Compound 3i can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro teaches substituent groups of Ar1 and Ar2 including the following formulas (page 13).

    PNG
    media_image3.png
    183
    450
    media_image3.png
    Greyscale
,
wherein dashed line indicates the bond to the nitrogen; the groups can be substituted by one or more R5; and R5 can be an alkyl having 1 to 10 carbon atoms (page 17, paragraph 1-2).
Montenegro exemplifies the compounds having the following structures (Compound 3v on page 99, Compound 5b on page 109).

    PNG
    media_image4.png
    342
    568
    media_image4.png
    Greyscale

Montenegro does not exemplifies a compound wherein Ar2 is Montenegro’s formula (53). However, Montenegro does teach the formula (53) can be the substituent Ar2
Dimethylphenylfluorene (marked by dashed circle in the figure above) is a known structure as a substituent of the spirobifluorene-substituted amine compound, as evidenced by Pflumm (Compound (143) in [079]). 

    PNG
    media_image5.png
    277
    438
    media_image5.png
    Greyscale

Montenegro and Pflumm are analogous in the field of hole transport materials used in organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Montenegro’s Compounds 3v and 5b by substituting one of biphenyl substituent groups with the dimethylphenylfluorene group, as taught by Montenegro as evidenced by Pflumm.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the Ar2 group with the listed Ar2
Such a modification provides a hole transport layer material having the following structures. 

    PNG
    media_image6.png
    323
    789
    media_image6.png
    Greyscale

The structure of Montenegro as modified by Pflumm (1) is identical to Applicant’s formula (1) of claim 19, wherein Ar1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent T, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R, R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
The structure of Montenegro as modified by Pflumm (2) is identical to Applicant’s formula (1) of claim 19, wherein ArL is an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms (phenylene); Ar1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent T, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R, R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Regarding claim 20
Regarding claim 21, the compound taught by Montenegro as evidenced by Pflumm (1), wherein the index i is 0.
Regarding claim 23, the compound taught by Montenegro as evidenced by Pflumm (1), wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, the compound taught by Montenegro as evidenced by Pflumm (1), wherein Ar2 is Ar2-10, where R1 is H; b is 1; a, c, d, e, f, g are each 0; E1 is C(R0)2; and R0 is a straight-chain alkyl having 1 to 40 carbon atoms (methyl).
Regarding claim 25, the compound taught by Montenegro as evidenced by Pflumm (1), wherein a+ b <=1 and c + d <= 1.
Regarding claim 26, the compound taught by Montenegro as evidenced by Pflumm (1), wherein c = d = 0.
Regarding claim 28, the compound taught by Montenegro as evidenced by Pflumm (1), wherein R0 is a straight-chain alkyl having 1 to 10 carbon atoms (methyl).
Regarding claim 29, the compound taught by Montenegro as evidenced by Pflumm (1), wherein Ar2 is Ar2-10-1, wherein R1 is a straight-chain alkyl having 1 to 40 carbon atoms, where two adjacent substituents R1 form a mono- or polycyclic, aliphatic ring system (dimethylfluorene); e, f are each 1; and g is 0.
It is noted that the claim limitation of “adjacent” in claim 1 is interpreted by “not distant or nearby” as evidenced by the Merriam-Webster dictionary. Therefore, the two alkyl substituents are considered to be located adjacent to each other, even if they are substituted to different rings.
Regarding claim 30, the compound taught by Montenegro as evidenced by Pflumm (1), wherein ArL
The compound taught by Montenegro as evidenced by Pflumm (2), wherein ArL is an aromatic or heteroaromatic ring systems having 5 to 14 aromatic ring atoms (phenylene).
Regarding claim 31, the compound taught by Montenegro as evidenced by Pflumm (1), wherein R, R1 on each occurrence are H or straight-chain alkyl having 1 to 10 carbon atoms.
Regarding claim 32, the compound taught by Montenegro as evidenced by Pflumm (1) reads on all the features in claim 19 as outlined above.
Montenegro does not exemplify a process for the preparation of the compound of the compound taught by Montenegro as evidenced by Pflumm (1).
However, Montenegro does teach a C-N coupling reaction (“Example 3v” on page 99) between 1-halogenated spirobifluorene (4-bromo spirobifluorene) and a diarylamine (the reactant of “102113-98-4”).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the C-N coupling reaction by using reactants of a 4-bromospirobifluorene and HNAr1Ar2, wherein Ar1 is a biphenyl and Ar2 is a dimethylphenylfluorene (the part marked by a dashed circle in the figure above). 
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of a reactant having the same function group (i.e. a diarylamine) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant reaction scheme by the compound taught by Montenegro as evidenced by Pflumm teaches a process for the preparation of the compound of the compound taught by Montenegro as evidenced by Pflumm, which comprises introducing a diarylamino group by a C-
Regarding claim 33, the compound taught by Montenegro as evidenced by Pflumm (1) reads on all the features in claim 19 as outlined above.
Montenegro teaches a formulation (page 86, lines 30 to page 87, line 12), comprising at least one compound having structure of Montenegro’s formula (1) and at least one solvent (page 86, lines 35 to page 87, line 4) for solution deposition of thin films (formulation for “spin coating or printing processes” page 86, lines30-34).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Montenegro by using the compound taught by Montenegro as evidenced by Pflumm (1) as the compound of the formulation for solution deposition of thin films, based on the teaching of Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and compositions to make a formulation for solution deposition of thin films.
Such a modification provides a formulation comprising the compound taught by Montenegro as evidenced by Pflumm (1) and at least one solvent (page 86, lines 35 to page 87, line 4 of Montenegro), meeting all the limitations in claims 33. 
Regarding claims 34-36, the compound taught by Montenegro as evidenced by Pflumm (1) reads on all the features in claim 19 as outlined above.
Montenegro does not exemplify an organic electroluminescent device comprising the compound taught by Montenegro as evidenced by Pflumm (1). 
However, Montenegro does teach the compounds of invention can be employed as hole-transport material in a hole-injection layer (“HIL”), a hole-transport layer (“HTL”), an electron-blocking layer (“EBL”) (page 114, lines 26-31), or an exciton-blocking layer, or a matrix material of an emitting layer of an organic electroluminescent device (“OLED” on page 1, lines 30-34).
Montenegro discloses an organic electroluminescent device (“OLED” on page 113) comprising a hole transport layer (page 113, lines 10-15).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Montenegro by using the compound taught by Montenegro as evidenced by Pflumm (1) as a hole-transport layer material, based on the teaching of Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising a hole-transport material of the compound taught by Montenegro as evidenced by Pflumm (1) being used as hole-transport material in a hole-transport or hole-injection or exciton- blocking or electron-blocking claims 34-36. 
It is noted that an organic electroluminescent device is equated with an electronic device in claim 34.
Regarding claim 37, the compound taught by Montenegro as evidenced by Pflumm (2) is represented by a compound of formula (1-1), wherein ArL is an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms (phenylene); Ar1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent T, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R is H; and R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl), meeting all the limitations of claim 37.
Regarding claims 38-39, the compound taught by Montenegro as evidenced by Pflumm (1), wherein a + b = 1 and c = d = 0; thus a + b <= 1 and c + d = 0.
Regarding claims 40-41, the compound taught by Montenegro as evidenced by Pflumm (1), wherein formula (Ar2-6) is represented by Ar2-103.

Claims 19-21, 23-26, and 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pflumm et al. (US 2013/0207046 A1) in view of Montenegro et al. (WO 2013/120577 A1), as evidenced by Merriam-Webster dictionary (a copy of the online Merriam-Webster dictionary to show the definition of “adjacent” is attached).
Regarding claim 19, Pflumm discloses a hole transport material ([004]) having a general formula (1) ([006]) and the structure of substituent Ar1 or Ar2 (formula (9a) in [025]).

    PNG
    media_image7.png
    242
    507
    media_image7.png
    Greyscale
,
wherein n, m, p can be 0 ([013]-[015]); Ar can be benzene ([007]); Ar1 and Ar2 can be an aromatic ring system having 6 to 60 C atoms selected from the group consisting of benzene and fluorene, each of which may also be substituted by one or more radical R1 ([008]), or combination of two, three, four or five of these groups; and R1 can be H, a straight-chain alkyl having 1 to 40 carbon atoms, or an aromatic or heteroaromatic ring system having 6 to 60 carbon atoms ([010]).
Pflumm further discloses a C-N coupling reaction (“Scheme (1b) in [080]) between 2-halogenated spirobifluorene and a diarylamine.
Pflumm further discloses a formulation ([114]-[115]), comprising at least one compound (Pflumm’s formula (1) in [115]) and at least one solvent ([114]).
Pflumm further discloses an organic electroluminescent device (“OLED” in [142]) comprising Pflumm’s Compound (145) (“B11”) as an electron-blocking layer (“Example device I17-I19 in Table 1 on page 96).
Pflumm exemplifies the compounds of the invention (Compounds (4), (29), and (143) in [079]), as shown below.

    PNG
    media_image8.png
    339
    727
    media_image8.png
    Greyscale

In compounds (4) and (29), the substituent Ar2 (dimethylfluorene) does not meet the limitation of claim 19.
However, Pflumm does teach Formula (9a) as the substituent Ar2 and a dimethylfluorene group as a specific example of the Formula (9a) (Compound (143); marked by dashed circle in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Pflumm’s Compounds (4) and (29) by substituting the dimethylfluorene group with dimethylphenylfluorene group, as taught by Pflumm.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of the Ar2 group with one of exemplified Ar2
Such a modification provides two compounds each of which is identical to Pflumm’s Compounds (4) and (29), respectively, but phenyldimethylfluorene group instead of dimethylfluorene group.

    PNG
    media_image9.png
    356
    592
    media_image9.png
    Greyscale

The resultant compounds include the Applicant’s formulas (Ar1-1) and (Ar2-6).
The only difference between the resultant compounds and Applicant’s formula (1) is the substitution location of amine group including Ar1 and Ar2 with respect to the spirobifluorene.
Pflumm does not teach a spirobifluorene group being bonded to the arylamine (marked by a dashed circle in the figure above) at the substitution position 1, 3, or 4. 
However, it is noted that there are only four distinguishable substitution positions (1, 2, 3, and 4) within the spirobifluorene group due to the symmetry of spirobifluorene.
Montenegro teaches a compound wherein a spirobifluorene group is attached to the nitrogen atom of the arylamine, as shown in the structure below (formula (1) on page 2).

    PNG
    media_image2.png
    299
    683
    media_image2.png
    Greyscale

Montenegro exemplifies the spirobifluorene group can bond to the nitrogen atom of the arylamine (-NAr1Ar2) through the substitution position 1, 3, or 4 of the spirobifluorene as shown below (the first row on page 43).

    PNG
    media_image10.png
    360
    709
    media_image10.png
    Greyscale

Montenegro further teaches the compound of invention has high thermal stability and provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage (page 2, lines 1-6).
Pflumm and Montenegro are analogous in the field of hole transport materials for organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the modified compounds (4) and (29) by changing the substitution position of amine group from the position 2 to the positions 4 within the spirobifluorene group, as taught by Montenegro. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution position would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B).
Furthermore, Pflumm’s Compound (4) or (29) is one of four position isomers with similar compounds in which the other three positional isomers (substitution position of 1, 3, or 4 within the spirobifluorene) meets the limitation of claim 19.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that 
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to further modify the modified compound (4) and (29) of Pflumm by substituting the amine group with respect to the spirobifluorene such that the amine group is substituted at position 4. The resultant compounds would represent the position isomers of the modified compound (4) and (29), respectively. One of ordinary skill in the art would expect that spirobifluorene-substituted arylamines having each respective structure would act in similar manner.

    PNG
    media_image11.png
    318
    797
    media_image11.png
    Greyscale

The structure of Compound of Pflumm as modified by Montenegro (1) is identical to Applicant’s formula (1) of claim 19, wherein Ar1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent T, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R, R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
The structure of Compound of Pflumm as modified by Montenegro (2) is identical to Applicant’s formula (1) of claim 19, wherein ArL is an aromatic or heteroaromatic ring system 1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent T, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R, R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl); and i, m, n, s, p, r, q are 0, meeting all the limitations of claim 19.
Regarding claim 20, the Compound of Pflumm as modified by Montenegro (1), wherein m + n = 0.
Regarding claim 21, the Compound of Pflumm as modified by Montenegro (1), wherein the index i is 0.
Regarding claim 23, the Compound of Pflumm as modified by Montenegro (1), wherein Ar1 is Ar1-2, where R1 is H; t, u, v are 0; u + t <= 4; v + t <= 5; and E3 is absent.
Regarding claim 24, the Compound of Pflumm as modified by Montenegro (1), wherein Ar2 is Ar2-10, where R1 is H; b is 1; a, c, d, e, f, g are each 0; E1 is C(R0)2; and R0 is a straight-chain alkyl having 1 to 40 carbon atoms (methyl).
Regarding claim 25, the Compound of Pflumm as modified by Montenegro (1), wherein a+ b <=1 and c + d <= 1.
Regarding claim 26, the Compound of Pflumm as modified by Montenegro (1), wherein c = d = 0.
Regarding claim 28, the Compound of Pflumm as modified by Montenegro (1), wherein R0 is a straight-chain alkyl having 1 to 10 carbon atoms (methyl).
Regarding claim 29, the Compound of Pflumm as modified by Montenegro (1), wherein Ar2 is Ar2-10-1, wherein R1 is a straight-chain alkyl having 1 to 40 carbon atoms, where two adjacent substituents R1
It is noted that the claim limitation of “adjacent” in claim 1 is interpreted by “not distant or nearby” as evidenced by the Merriam-Webster dictionary. Therefore, the two alkyl substituents are considered to be located adjacent to each other, even if they are substituted to different rings.
Regarding claim 30, the Compound of Pflumm as modified by Montenegro (1), wherein ArL is absent or not selected, because i is 0. The limitation of claim 30 is met because neither claim 19 nor claim 30 requires that i to be non-zero. 
The Compound of Pflumm as modified by Montenegro (2), wherein ArL is an aromatic or heteroaromatic ring systems having 5 to 14 aromatic ring atoms (phenylene).
Regarding claim 31, the Compound of Pflumm as modified by Montenegro (1), wherein R, R1 on each occurrence are each H or straight-chain alkyl having 1 to 10 carbon atoms.
Regarding claim 32, the Compound of Pflumm as modified by Montenegro (1) reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify the C-N coupling reaction to prepare the specific compound of Pflumm as modified by Montenegro (1).
However, Pflumm discloses a C-N coupling reaction (“Scheme (1b) in [080]) between 2-halogenated spirobifluorene and a diarylamine.

    PNG
    media_image12.png
    183
    777
    media_image12.png
    Greyscale
, wherein X can be Cl, Br, I ([086]), Ar1 and Ar2 can be an aromatic ring system having 6 to 60 C atoms selected from the group consisting of benzene and fluorene, each of which may also be substituted by one or more radical R1 ([008]), or combination of two, three, four or five of these 1 can be H or a straight-chain alkyl ([010]).It would have been obvious to apply this reaction scheme for 4-halogenated spirobifluorene, because positional isomers are obvious variants as outlined above. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the C-N coupling reaction by using reactants of a 4-halogenated spirobifluorene and an amine substituted by dimethylfluorene and terphenyl groups (marked by a dashed circle in the figure above to show the Pflumm as modified by Montenegro). 
The modification would have been a combination of prior art elements according to known material and synthetic method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the reactants having the same function group (i.e. a halogen leaving group as the first reactant or a diarylamine as the second reactant) would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). 
The resultant reaction scheme by Pflumm as modified by Montenegro teaches a process for the preparation of the compound of Pflumm as modified by Montenegro, which comprises introducing a diarylamino group by a C-N coupling reaction between a 4-halogenated spirobifluorene (4-bromospirobifluorene) and a diarylamine (an amine substituted by dimethylfluorene and terphenyl groups ).
Regarding claim 33, Pflumm as modified by Montenegro (1) reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify a formulation comprising the compound of Pflumm as modified by Montenegro and at least one solvent.
However, Pflumm does teach a formulation ([114]-[115]), comprising at least one compound having structure of Pflumm’s general formula (1) ([115]) and at least one solvent ([114]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the formulation of Pflumm by using Pflumm as modified by Montenegro as one of components of the formulation, based on the teaching of Pflumm.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and methods to make a formulation.
Such a modification provides a formulation comprising compound of Pflumm as modified by Montenegro (1) and at least one solvent ([114]), meeting all the limitations in claims 33. 
Regarding claims 34-36, the compound of Pflumm as modified by Montenegro (1) reads on all the features in claim 19 as outlined above.
Pflumm does not exemplify an organic electroluminescent device comprising the compound of Pflumm as modified by Montenegro.
However, Pflumm teaches an organic electroluminescent device (“OLED” in [142]) comprising Pflumm’s Compound (145) (“B11”) as an electron-blocking layer (“Example device I17-I19 in Table 1 on page 96).
Montenegro further teaches the compound of invention has high thermal stability and provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage (page 2, lines 1-6).
Pflumm and Montenegro are analogous in the field of organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the electroluminescence device of Pflumm by using the compound of Pflumm as modified by Montenegro as an electron-blocking layer material, based on the teaching of Montenegro.
The motivation for doing so would have been to provide significant improvement in an organic electroluminescent device with respect to lifetime, efficiency and operating voltage.
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). 
Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure used for an electroluminescence device.
Such a modification provides an electroluminescence device comprising the compound of Pflumm as modified by Montenegro (1) being used as the electron-blocking layer material, meeting all the limitations in claims 34-36. 
It is noted that an organic electroluminescent device is equated with an electronic device in claim 34.
Regarding claim 37, the compound of Pflumm as modified by Montenegro (2) is represented by a compound of formula (1-1), wherein ArL is an aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms (phenylene); Ar1 is Ar1-1; Ar2 is Ar2-6; V, Z, T, Q are CR1 with the proviso that V is C and is linked to one adjacent T, which is also C, via a bridge E1 (dimethylfluorene); E1 is C(R0)2; R is H; and R0, R1 are H or straight-chain alkyl having 1 to 40 carbon atoms (methyl), meeting all the limitations of claim 37.
Regarding claims 38-39, the compound of Pflumm as modified by Montenegro (1), wherein a + b = 1 and c = d = 0; thus a + b <= 1 and c + d = 0.
Regarding claims 40-41, the compound of Pflumm as modified by Montenegro (1), wherein formula (Ar2-6) is represented by Ar2-103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786